Citation Nr: 1040308	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is 
etiologically related to his active duty service


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Factual Background and Analysis

Service records demonstrate that the Veteran served as a rifleman 
in the United States Marines Corps to include extensive combat 
service in Vietnam.  The Veteran's awards include the Purple 
Heart and the Combat Action Ribbon.  

Service treatment records are silent as to any complaints of, or 
treatment for, tinnitus.  The treatment records do, however, 
demonstrate complaints of trouble hearing and abnormal balance.  
See September 1967 and August 1966 service treatment notes.  The 
Veteran was also hospitalized with a diagnosis of a concussion 
following hand to hand combat training in September 1965.

In December 2003, the Veteran was examined by VA in conjunction 
with claims for hearing loss and tinnitus.  The examiner did not 
review the Veteran's claims file at the time of examination.  
During his examination, the Veteran reported having high pitched, 
very loud ringing in his ears.  He reported first noticing this 
in-service in Vietnam following a fire fight against enemy 
forces.  He denied significant post-service noise exposure.  The 
Veteran's examiner stated that in the absence of a claims file, a 
definitive diagnosis could not be made.

A February 2004 addendum to the Veteran's December 2003 
examination noted that the claims folder had been reviewed.  The 
examiner stated that as tinnitus was "first noted" in December 
2003.  Given that hearing was within normal limits during 
service, the examiner opined that it was less likely than not 
that any self reported tinnitus was related to military service.  
Notably, medical records pertaining to the Veteran's history of 
an in-service concussion do not appear to have been available to 
the examiner in February 2004.

In this case, the Board finds that the evidence is in equipoise.  
As such, the Veteran must be granted service connection for 
tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board acknowledges the February 2004 VA examiner's finding.  
Significantly however, tinnitus is a disorder which can be 
recognized by a lay person.  The Veteran is competent to report 
that he had tinnitus (ringing in his ears) in-service, and that 
the ringing has continued since his service.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify a condition where the condition is simple.)  Moreover, 
the Veteran's in-service history of an in-service concussion, his 
history of combat service, and the fact that he first noticed 
tinnitus after engaging the enemy in a fire fight explains the 
absence of any in-service medical documentation following combat.  
38 U.S.C.A. § 1154 (West 2002).

The Board acknowledges the examiner's rationale, i.e., that the 
Veteran did not report tinnitus symptoms for a number of years 
after service.  Significantly, however, symptoms, not treatment, 
are the essence of any evidence of continuity of symptomatology.  
Savagev. Gober, 10 Vet. App.488, 496 (1997) (citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran is competent 
to state that he has had ringing in his ears since service.  
Hence, his statements are sufficient to show the presence of the 
disorder despite the absence of documented complaints for or 
medical treatment for tinnitus in the record.  

The Veteran is credible and competent to report that he has 
experienced symptoms of tinnitus since service.  The evidence in 
favor of the Veteran's claim, i.,e., his lay observations that he 
has experienced rining in the ears since engaging the enemy, his 
military occupational specialty as a combat Marine rifleman, his 
history of suffereing a concussion inservice, and documented 
hearing complaints during service are in equipose with the 
evidence against it, i.e., the VA examiner's negative opinion.

Accordingly, resolving reasonable doubt in the Veteran's favor, 
entitlement to service connection for tinnitus is in order.  38 
U.S.C.A. §§ 1110, 5107.




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


